UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

WALTER G. FINCH, Esquire,
Plaintiff-Appellant,

v.

BOARD OF TRUSTEES, JOHNS HOPKINS
                                                                     No. 96-2016
UNIVERSITY; JOHNS HOPKINS
UNIVERSITY, a Maryland
Corporation,
Defendants-Appellees.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Benson E. Legg, District Judge.
(CA-95-2751-L)

Submitted: December 19, 1996

Decided: January 3, 1997

Before ERVIN and MOTZ,* Circuit Judges, and BUTZNER,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Walter G. Finch, THE LAW OFFICES OF WALTER G. FINCH,
_________________________________________________________________
*Judge Motz did not participate in consideration of this case. The
opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
ESQUIRE, Baltimore, Maryland, for Appellant. Estelle A. Fishbein,
Frederick G. Savage, Eileen S. Goldgeier, THE JOHNS HOPKINS
UNIVERSITY, Baltimore, Maryland, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Walter Finch appeals the district court's order granting summary
judgment in favor of Johns Hopkins University and the Board of
Trustees [hereinafter Johns Hopkins or Hopkins] in this action for an
alleged violation of Finch's civil rights and pendent state law claims.
We affirm the order of the district court.

Walter Finch attended Johns Hopkins University School of Engi-
neering as a graduate student in 1940. Finch submitted a draft of his
dissertation to Professor A.G. Christie, his doctoral advisor. In 1946,
Christie and other academic reviewers unanimously rejected the thesis
as unsuitable for a doctorate degree. Finch then sought the opinions
of other experts in the field who determined that his thesis presented
new information and made a valuable contribution to its field, thereby
rising to doctoral status.

After Finch revised his paper, Christie submitted it to a new mem-
ber of the Johns Hopkins Mechanical Engineering staff who was an
authority on the plastic flow of metals. Again, it was determined that
Finch's dissertation did not meet the standards for a doctorate degree.
With the advice of Christie, Finch accepted a Master's Degree of
Engineering from Hopkins in 1950.

In 1993 Finch requested and received a copy of his student file. In
his file, Finch found a letter dated May 13, 1950, from Christie to the
School of Engineering stating that Finch's paper met the requirements

                    2
for a master's degree. In the letter, Christie described Finch's research
topic as a "new and unexplained phenomena." Finch filed a 42 U.S.C.
§ 1983 (1994)* action against Johns Hopkins University and its Board
of Trustees, alleging violations of his First and Fourteenth Amend-
ment rights and breach of contract.

Hopkins filed a motion for summary judgment, which Finch
opposed. The district court granted summary judgment for Hopkins,
finding that Finch's claims were barred by the statute of limitations,
or in the alternative, failed to state a claim upon which relief could
be granted. Finch appealed.

A three year limitation period applies to Finch's§ 1983 and breach
of contract claims. Md. Code Ann. Cts. & Jud. Proc.§ 5-101 (1995);
see Grattan v. Burnett, 710 F.2d 160, 162 (4th Cir. 1983), aff'd, 468
U.S. 42 (1984). For a § 1983 action, the time of accrual is when the
plaintiff knows or has reason to know of his injury. Cox v. Stanton,
529 F.2d 47, 50 (4th Cir. 1975). In a breach of contract action, the
limitations period generally accrues from the date of the alleged
breach. Tolbard v. Bechtel Corp., 632 F. Supp. 12, 13 (D. Md. 1986).

A review of the record reveals that in 1950 Finch knew of all the
relevant facts necessary to file the instant action for violations of his
First and Fourteenth Amendment rights and breach of contract. In
1946 Hopkins rejected his thesis as unsuitable for doctorate degree.
Believing that his dissertation was worthy of a doctoral degree, Finch
sought and obtained the opinion of independent experts that his
research represented a new contribution to his field. In 1948, despite
the alleged merits of his work, Hopkins again rejected his dissertation
as not meeting doctoral standards. Finch accepted a master's degree
rather than a doctorate degree for his work in 1950. At this point, a
reasonable plaintiff would have believed himself harmed and would
have been aware of a breach.

Finch attempts to circumvent the accrual of limitations in 1950 by
couching his claims in terms of fraud. Finch contends that Christie
perpetrated a fraud upon him by wrongfully representing to him that
_________________________________________________________________
*Finch filed his claims pursuant 28 U.S.C. § 1331 (1994) which the
district court treated as arising under 42 U.S.C.§ 1983 (1994).

                     3
his work did not merit a doctorate degree. Thus, he contends that his
claims did not accrue until October 1993, when he discovered the
fraud by reading Christie's letter in his student file. Where fraud pre-
vents a party from discovering the injury, the cause of action accrues
when the party discovered, or by exercising due diligence should have
discovered the fraud. O'Hara v. Kovens, 503 A.2d 1313, 1317 (Md.
1986); see Cox, 529 F.2d at 50. Finch's assertion, however, is
unavailing. There is no evidence that Hopkins prevented Finch from
examining his student record in 1950. A reasonable plaintiff would
have examined his student file and discovered the letter at the time
of injury. Thus, even if Christie's letter evidences a fraud, the letter
should have been discovered in 1950, so the fraud exception does not
apply. We therefore affirm the district court's order granting summary
judgment.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    4